_________




AFFIRM; Opinion issued October 30, 2012




                                                In The
                                    !1nurt of Appratfi
                            3Fiftt iztrkt of irxa at attaa
                                         No. 05-12-00535-CR

                          FRANCISCO ANTONIO ONTIVEROS, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appdllee

                          On Appeal from the 204th Judicial District Court
                                        I)allas County, Texas
                                 Trial Court Cause No. F10-62236-Q

                                 MEMORANDUM OPINION

                              Before Justices Morris, Francis, and Murphy
                                      Opinion By Justice Francis

        Francisco Antonio Ontiveros waived a jury and pleaded guilty to aggravated robbery with

a deadly weapon, a baseball bat. The trial court assessed punishment for twenty years in prison.

On appeal, appellants attorney filed a brief in which she concludes the appeal is wholly

frivolous and   without   merit. The brief meets the requirements of Anders v. CaIi/àrnia. 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why. in effect.

there are no arguable grounds to advance. See high v. State. 573 S.W.2d 807. 811 (Tex. Crim.

App. [Panel Op.j 1978).        Counsel delivered a copy of the brief to appellant.         We advised

appellant of his right to file a pro se response. hut he did not file a pro se response.
        We have revie\ed the record and   counsels   brief. See BleLsoe v. S/ate. 178 S.W.3d 824.

827 (Tex, Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We {ind nothing in the record that might arguably support

the appeal.

       We affirm the trial courts judgment.


                                                          ‘‘thLt4
                                                     M1) .LY FRAI’JCIS
                                                     TUc [ICE

Do Not Publish
TEX. R. App. P. 47
120535F.U05




                                              -2-
                                  Qtonrt of 1pptat
                        jfittlj JOItrict at Z1tcxa at atta
                                     JUDGMENT

FRANCISCO ANTONIO ONTIVEROS.                    Appeal from the 204th Judicial District
Appellant                                       Court of Dallas County. Texas (Tr.Ct.No.
                                                F 1 0-62236-Q).
No. 05-12-00535-CR       V.                     Opinion delivered by Justice Francis,
                                                Justices Morris and Murphy participating.
THE STATE OF TEXAS, Appellec



      Based on the Courts opinion of this date. the trial courts judgment is AFFIRMED.

      Judgment entered October 30, 2012.




                                                       FRS
                                                       JUST1C